Citation Nr: 1539468	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the payment of $12,743.53 to the Contesting Claimant as attorney fees is proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife; Contesting Claimant


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to November 1994.  The Contesting Claimant is the Veteran's former representative.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  In December 2014, the Veteran and the Contesting Claimant testified at a video conference hearing before the VLJ.  Transcripts of both hearings are of record.  At the December 2014 hearing, the Contesting Claimant submitted a motion to remove the August 2014 hearing transcript from the record.  In a June 2015 letter, the VLJ denied the motion, finding the Contesting Claimant had not presented good cause.  The VLJ specifically found there was no prejudice as the RO had provided the Contesting Claimant with a transcript of the hearing and the Board had afforded him the opportunity to submit his own testimony at the December 2014 hearing.  Furthermore, the Board had no authority to remove evidence from the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Payment of the 20 percent fee is unreasonable in light of the minimal amount of work performed by the Contesting Claimant and because the award of benefits was almost entirely unrelated to the Contesting Claimant's representation.




CONCLUSION OF LAW

VA payment of $12,743.53 to the Contesting Claimant as attorney fees is improper. 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  In this respect, the United States Court of Veterans Claims has held that VA's duties to notify and assist do not apply to cases where the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2015).  As the propriety of attorney fees from the award of past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim.  Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  The RO sent a Summary of the Case to both parties in July 2013 that fulfilled these notice requirements.

After a Notice of Disagreement (NOD) is filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a Statement of the Case, and the record includes a September 2013 Statement of the Case. 38 C.F.R. § 19.101 (2015).  Pursuant to 38 C.F.R. § 19.102 (2015), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  It is unclear whether the Veteran furnished the Contesting Claimant with the substantive appeal; however, the Board finds the information contained therein did not affect the potential payment of the benefit.  In addition, the record indicates the Contesting Claimant was not notified of the August 2014 Board hearing.  However, both parties were afforded an opportunity to testify at the December 2014 hearing and submit additional evidence before the case was presented to the Board for adjudication.  As such, the Board finds the Veteran and the Contesting Claimant have been afforded adequate due process under 38 U.S.C.A. § 7105 (West 2015).  

Under VA law, agents and attorneys may charge claimants or appellants for representation provided that the AOJ has issued a decision on a claim or claims, a NOD with respect to that decision has been filed on or after June 20, 2007, and the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 (2015) and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(b).  

In a January 2011 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) with alcohol abuse and assigned an evaluation of 50 percent, effective July 14, 2010.  In February 2011, the Veteran appointed the Contesting Claimant as his accredited representative before VA, and the Contesting Claimant filed a NOD with respect to the disability rating and effective date on behalf of the Veteran that same month.  In a March 2012 letter, the Contesting Claimant's law firm notified the Veteran that the Contesting Claimant was no longer working for the firm and gave the Veteran the option of retaining the Contesting Claimant or the law firm in connection with his VA claim.  The evidence indicates that the Veteran terminated all representation by the Contesting Claimant and the law firm in April 2012, and in July 2012, the Veteran appointed Veterans of Foreign Wars of the United States (VFW) as his accredited representative before VA.  In a July 2013 rating decision, the RO granted an increased disability rating of 100 percent for PTSD with alcohol abuse, and the RO notified the parties in a July 2013 letter that a fee in the amount of $12,743.53, minus an assessment of $100 in accordance with 38 U.S.C.A. § 5904(a)(6), would be paid to the Contesting Claimant as attorney fees.

When an attorney representation contract is terminated but the attorney claims entitlement to a portion of the past-due benefits awarded, the RO must evaluate whether he or she is "eligible" to collect the fee, and then, upon objection of either party or on the Board's own initiative, the Board may review the fee for reasonableness.  Lippman v. Nicholson, 21 Vet. App. 184, 190 (2007).  In this respect, the Federal Circuit has observed that the line between entitlement to attorney fees and the reasonableness of such fees is not always clear.  Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002).  In this case, however, there is no issue as to whether the Contesting Claimant was eligible to charge a fee for the services provided.  The AOJ issued a decision on the service connection claim for PTSD, and the Contesting Claimant filed a NOD after June 20, 2007, initiating an appeal of that decision.  The power of attorney and fee agreement requirements set forth in 38 C.F.R. § 14.636 were also satisfied, including those pertaining to the collection of a fee out of past-due benefits awarded to the Veteran as specified in 38 C.F.R. § 14.636(g).  As the RO determined that the Contesting Claimant was entitled to the fee, and the Veteran has objected to the fee, the Board finds the question at issue is the reasonableness of the 20 percent fee in light of the work performed.

VA law generally provides that fees which do not exceed 20 percent of any past-due benefits awarded shall be presumed to be reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 14.636(f).  However, the Federal Circuit has held that an attorney discharged before completion of the case is entitled only to a fee reflecting his or her contribution to the litigation.  Scates v. Principi, 282 F.3d 1362, 1366 (Fed. Cir. 2002); cf. 38 U.S.C.A. § 5904(c)(3)(A) (providing that the Secretary of VA may order a reduction in the fee called for in the fee agreement if the Secretary finds that the fee is excessive or unreasonable).  Thus, "an attorney with a contingent fee contract for payment of twenty percent of accrued veterans benefits awarded, discharged by the client before the case is completed, is not automatically entitled to the full twenty percent fee."  Id.  Rather, the attorney "may only receive a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Id.  In this case, the Board notes that the Contesting Claimant has not asserted that he would accept a lesser amount than the 20 percent fee.  

In determining whether fees are reasonable, the Board must consider the factors set forth in 38 C.F.R. § 14.636(e) and in Scates, 282 F.3d at 1368-69.  See Lippman, 21 Vet. App. at 190.  Under 38 C.F.R. § 14.636(e), the factors considered in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  The presumption that 20 percent of past-due benefits represents a reasonable fee may be rebutted through an examination of the above factors that establishes there is clear and convincing evidence that a fee within the 20 percent range of any past-due benefits awarded is not reasonable.  38 C.F.R. § 14.636(f).  Furthermore, the Scates factors include the reasons for terminating the attorney's representation before the case was completed, the proportion of the total days spent on the case, the number of hours spent on the case compared to the hours expended by other representatives, whether entitlement to a fee may be established on the theory of quantum meruit, whether the attorney can seek recovery from the Veteran in another forum, such as a state court, and whether other representatives are seeking legal fees.  Scates, 282 F.3d at 1368-69. 

Initially, the Board notes that the 20 percent rate charged is the standard rate charged by other private representatives and is contingent upon the results achieved.  With respect to the extent and type of services the Contesting Claimant performed, the record shows the Contesting Claimant filed a NOD, submitted two requests for records, and submitted the Veteran's notice response in February 2011.  In addition, a March 2011 e-mail conversation indicates the Contesting Claimant had looked into pursuing the Veteran's PTSD claim under the REV pilot program but had failed to previously respond to the Veteran's request for information.  In this respect, the Board notes the Veteran testified at the December 2014 hearing that the Contesting Claimant did not return his phone calls and gave him very little representation.  However, the e-mail shows the Contesting Claimant explained to the Veteran the problems with utilizing the REV program for his PTSD claim.  In May 2011, the Contesting Claimant also submitted a private medical report from Dr. R. Thode in support of the Veteran's claim, and the Contesting Claimant submitted an award letter from the Social Security Administration (SSA) in June 2011.  Finally, the Contesting Claimant submitted an additional notice response in November 2011 prior to the termination of his representation in April 2012.  

The Board notes the Contesting Claimant's assertions that he also filed original claims on the Veteran's behalf; however, as VA cannot pay an attorney for services rendered prior to the filing of the NOD, the Board does not afford these assertions any substantive weight.  38 U.S.C.A. § 5904(a)(5).  Furthermore, the Contesting Claimant contends that he performed extensive work with respect to the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, as that claim did not result in the award of past-due benefits contested herein, any work performed in connection with that claim is also not pertinent.   

With respect to the results achieved, the Board finds it probative that the July 2013 rating decision indicates the RO based the award of past-due benefits on medical evidence from the SSA, the Veteran's testimony at an April 2013 hearing with a decision review officer, VA examination reports and treatment records, and a May 2012 private examination report from Sweetwater Psychological Associates.  Upon review, the Board finds the only evidence with which the Contesting Claimant could claim to have assisted the Veteran is the medical evidence from the SSA.  However, the record indicates the Contesting Claimant only submitted a SSA award letter on behalf of the Veteran and not the actual medical records, which were obtained at a later date, and as such, the Board finds this action does not support the reasonableness of the 20 percent fee.  Additionally, the Board finds it pertinent that the Veteran was assisted at the April 2013 hearing by a representative from the VFW.  Furthermore, the record indicates the Veteran himself submitted the May 2012 private examination report.
  
Concerning the complexity of the case and the level of skill and competence required, although the Contesting Claimant argues the issue on appeal involved increased ratings, earlier effective dates, and unemployability, the Board does not afford this argument substantial probative value as the ultimate award of past-due benefits was based solely on a grant of an increased disability rating.  In fact, entitlement to a TDIU was denied in an April 2012 rating decision, and with the assistance of the VFW representative, the Veteran withdrew the issue of an earlier effective date at the April 2013 hearing.  As to the amount of time spent on the case, the Contesting Claimant asserts that he spent four hours in an initial intake with the Veteran in addition to the time spent reviewing the claims file.  Here, the Board finds the 20 percent fee, resulting in a payment of over $12,000, is not a reasonable fee for four hours of work or a review of the claims file in this case.  Additionally, although the Contesting Claimant represented the Veteran for over one year, the RO did not render the resulting award of past-due benefits until over one year after the termination of the Contesting Claimant's representation, a period during which the Veteran was represented by VFW.    

With respect to the Scates factors, the Board finds the Veteran's reasons for terminating the attorney's representation were valid and do not demonstrate some fault or bad faith on the part of the Veteran.  Even if the Veteran had terminated the representation arbitrarily, the Board finds the Veteran did not substantially benefit from the Contesting Claimant's representation.  With regard to whether entitlement to a fee may be established on the theory of quantum meruit, as discussed above, the Board finds the value of the Contesting Claimant's services is negligible with respect to the actual award obtained.  As to whether the Contesting Claimant can seek recovery from the Veteran in another forum, the retainer agreement states, "the Client will be responsible for the attorney's out of pocket expenses, whether or not a favorable decision is issued on Client's behalf."  If the Contesting Claimant incurred any expenses with respect to this case during the year he represented the Veteran, he may seek such recovery in the appropriate forum.  The attorney is also free to seek any fee to which he believes he is owed directly from the Veteran.  With regard to the last Scates factor, namely whether other representatives are seeking legal fees, the Veteran was represented by VFW prior to and following the Contesting Claimant's representation, and it has not charged fees for those services.  

Thus, the Board finds the fee in the amount of 20 percent from past-due benefits awarded the Veteran would not "fairly and accurately" reflect the Contesting Claimant's "contribution to and responsibility for" the grant of a 100 percent disability rating for PTSD with alcohol abuse.  Therefore, the payment of $12,743.53 to the Contesting Claimant as attorney fees is improper, and the Veteran's appeal to prevent the withholding of such payment is granted.


ORDER

The payment of $12,743.53 to the Contesting Claimant as attorney fees is improper, and the Veteran's appeal to prevent the withholding of such payment is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


